Title: To Benjamin Franklin from the Abbé Chalut, 1 May 1778
From: Chalut, abbé ——
To: Franklin, Benjamin


Vendredi 1er mai. [1778]
L’abbé Chalut a l’honneur de faire ses compliments à Monsieur franklin, et de le prier de la part de son frere de lui faire l’honneur de venir diner chez lui un jour de la semaine prochaine. Le jour est au choix de Monsieur franklin. C’est pour diner avec un ambassadeur qui desire beaucoup de Le voir.
Mad. de Chalut lui fait mille compliments, et la petite Lucile desire sincerement de l’embrasser quoiqu’elle ne veuille pas étre americaine; mais peut-étre changera-t-elle de sentiment, elle vous sçait toujours bon gré d’avoir voulu l’acheter. L’abbé Arnoux ici present vous assure de son attachement respectueux. M. adams et le cher petits seront s’il vous plait de la partie.
 
Addressed: A Monsieur / Monsieur franklin Ministre / plenipotentiaire des Etats unis / d’Amerique / à Passy.
